RICHARDS, J.
The salient averments of the amended and supplemental petition are substantially as above set forth and we are required to determine whether the pleading sets forth a cause of action which will entitle the plaintiffs to a preference in liquidating the banking and trust company. The briefs and arguments have taken a wide range and have discussed many ■ questions which it is not necessary now to determine. We approach the decision of the sufficiency of the pleading bearing in mind the statutory provision that such a pleading must be construed liberally in favor of the pleader.
No doubt, by agreement of the parties, such a deposit could have been made by these plaintiffs as would entitle it to a preference. The pleading avers that the money was delivered and accepted under an express agreement that it should be held for certain, specific purposes.
We construe the pleading, considered in its entirety, as broad enough to justify proof of all facts surrounding the deposit and its ■character, whether general or special, and whether it did or did not create a trust relation, and therefore the pleading states a good cause of action and the. demurrer should be overruled.
Demurrer overruled.
LLOYD and WILLIAMS, JJ, concur.